IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GREGORY A. NIVERTH AND MARY LOU          : No. 13 WAL 2018
NIVERTH, HUSBAND AND WIFE,               :
                                         :
                   Petitioners           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
EQUITRANS L.P.,                          :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.